Citation Nr: 1112376	
Decision Date: 03/29/11    Archive Date: 04/07/11

DOCKET NO.  09-14 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for degenerative disc disease of the lumbar spine.



REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

The Veteran 




ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1976 to January 1980.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the RO.

In January 2011, the Veteran testified at a hearing held at the RO before a Veterans Law Judge.  A transcript of the proceeding is of record.  


FINDINGS OF FACT

 1.  All notification and development action needed to fairly adjudicate the issue decided herein has been accomplished.

2.  The currently demonstrated degenerative changes of the lumbar spine is shown as likely as not to be due to low injuries that began during the Veteran's period of service.


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his disability manifested by degenerative disc disease is due to disease or injury that was incurred in active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Since the Board is granting service connection for degenerative disc disease of the lumbar spine, the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of VCAA do not apply to claims that could not be substantiated through such notice and assistance).  
 
To the extent that the action taken hereinbelow is favorable to the Veteran, further discussion of VCAA is not required.  


II.  Entitlement to service connection for degenerative disc disease of the lumbar spine.

A.  Applicable laws and regulations

The Veteran is contending that service connection is warranted for degenerative disc disease of the lumbar spine. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

In order to establish service connection or service-connected aggravation for a present disability, the veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d at 1163, 1166-67 (Fed. Cir. 2004).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Also, certain chronic diseases, including arthritis, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 


B.  Analysis

The service treatment records show that the Veteran reported having back pain in his lower back in January 1979.  He reported lifting 120 pounds that afternoon.  Upon examination, there was limited rotation of motion and muscle spasm.  He was told to rest for 48 hours and to use hot and cold compresses.  

The service treatment records also show that the Veteran developed back pain after falling in January 1979.  He was diagnosed with a pulled back muscle and told to rest for 48 hours and to use hot and cold compresses.

In a January 1979 Report of Medical History, the Veteran noted that he had back aches with changes in the weather.

The Veteran testified at the recent hearing that, during service, he fell off the back of an icy truck and landed on railroad tracks.  He reported being taken in an ambulance for medical treatment.

The Veteran testified that his back pain continued after service, but he did not seek treatment and self medicated himself.  

In December 2007, a VA treatment record indicated that the Veteran had back pain that was becoming more severe in nature and was being treated by VA.   

The Veteran was afforded a VA examination in July 2008.  Prior to examining him, the examiner reviewed the claims file and medical records.  

The Veteran reported working as a heavy equipment/bulldozer operator for nearly 30 years and being jostled and bounced around quite a bit in the course of his employment as he operated vehicles over uneven terrain.  His back pain began two years earlier.  

The X-ray studies showed degenerative disc disease of the lumbar spine.  The examiner diagnosed the Veteran with mild degenerative disc disease of the lumbar spine.  

The examiner opined that the Veteran's degenerative disc disease of the cervical spine and lumbar spine were less likely as not caused by or a result of in-service event or injury.  The examiner explained that service treatment records and history failed to demonstrate a severity or chronicity of spine symptoms sufficient to establish a clear linkage or nexus between any in-service event and his current condition.  

The examiner also stated that the Veteran had a long civilian career with substantial exposure risk for chronic "wear and tear" type spinal injury and that the Veteran's current condition was most consistent with this.  

In contrast, the Veteran's VA treating physician provided an opinion in favor of the claim.  After reviewing the Veteran's service treatment records and treatment records since separation from service, the VA physician opined that the Veteran's degenerative disc disease was most likely caused by, the result of, or aggravated by his military service.  She explained that the Veteran suffered two back injuries in service that were the initial insults that caused his disc bulges and led to the development of degenerative disc disease and degenerative joint disease.

Several considerations must be addressed with regard to the weighing of evidence in a service connection case.  

First, the Board may only consider independent medical evidence to support its findings and may not provide its own medical judgment in the guise of a Board opinion.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1990).  

The Board, however, may favor the opinion of one competent medical professional over that of another so long as an adequate statement of reasons and bases is provided.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

Also, the probative value of a medical opinion largely depends upon the extent to which such an opinion was based on a thorough review of a Veteran's medical history, as contained in his claims file.  

In cases where an examiner who has rendered a medical opinion has not had an opportunity to review the veteran's medical records, the medical opinion's probative value is substantially limited.  See Miller v. West, 11 Vet. App. 345, 348 (1998) (bare conclusions without a factual predicate in the record are not considered probative); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  

Finally, evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim.  
See generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Both physicians reviewed the Veteran's service treatment records, treatment records following service and examined the Veteran; however, the physicians came to different medical opinions.    

Based on this record, the Board finds the evidence to be in relative equipoise in showing that the currently demonstrated low back degenerative changes as likely as not is due to a pattern of repetitive low back injuries that began during his period of active service.  

The Veteran is entitled to the "benefit of the doubt" when there is an approximate balance of positive and negative evidence (i.e. where the evidence supports the claim or is in relative equipoise, the appellant prevails).  38 U.S.C.A. 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

In resolving all reasonable doubt in favor of the Veteran, service connection for degenerative changes of the lumbar spine is warranted.  


ORDER

Service connection for lumbar spine degenerative changes is granted.  


____________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, Board of Veterans' Appeals  


Department of Veterans Affairs


